 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

ln the Matter of the Search of:

Facebook Us er ldentification Numbers
10000420457280

l 800416982

100008007335708 and
100005016887116

t ran 2a rla rival

 

n APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A where accounts are more fully described

located in the Eastern District of Wisconsin, there is now concealed:

See Attachrnent B.

The basis for the search under Fed. R. Crim P. 4l(c) is:
§ evidence of a crime;
§ contraband, fruits of crime, or other items illegally possessed;
§ property designed for use, intended for use, or used in committing a crime;
§ a person to be arrested or a person who is unlawfully restrained

The Search is related to violations of: Title 18, United States Code, Section 922(g)(5), Title 26, United States Code, Section 5 861(£).

7 The application is based on these facts: See attached affidavit

Delayed notice of § g @ days (give exact ending date if more than 30 days: is requested

under 18 U.S.C. § 3 103 a, the basis of which is set forth on the attached she

 
 

\/ / /
0 Want ’s Sz`gnature

Special Agent Ryan Arnold, ATF

 

Prinz‘edName and Tz`z‘le

   

Date:

 

 

 

 

City and State: Milwaukee, Wisconsin Honorable Nancy Joseph , U.S. Magistrate Judge
Case 2:18-mj-00924-N.] Filed 10/11/18 Page”d'"t§¥l@@“e @U?Z(iment 1

 

 

 

 

 

AFFIDAVIT IN SUPPORT OF i
AN APPLICATION FOR A SEARCH WARRANT

l, Ryan A`rnold, being first duly sWorn, hereby depose and state as folloWs: t

I. INTRODUCTION AND AGENT BACKGROUND

 

1. l make this affidavit in support of an application for a search Warrant for
information associated With certain Facebool< user le that are stored at premises
owned, maintained, controlled, or operated by Facebool<, a social networking company

headquartered in l\/lenlo Parl<, California. The information to be searched is described

 

in the following paragraphs and in Attachment A. This affidavit is made in support of
an application for a search Warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and
2703(c)(1)(A) to require Facebool< to disclose to the government records and other
information in its possession, pertaining to the subscriber or customer associated With
the user le.
2 lt is believed that the information associated With the following Facebool<
Profiles:
o ”Bob Richardson ]r.," Facebook ID Number 10000420457280, URL:
https://WWW.facebook.com/b0bbv.richardson.71465,
0 Facebool< Username ”Parl<er Oshefsky,” Facebook ID Number
1800416982, URL: https://Www.facebook.com/parker.oshefskv,
0 Facebool< Username ”Zach Krolow,” Facebook User ID Number

100008007335708, URL: https://WWW.facebook.com/Zach.krolow,

 

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 2 of 65 Document 1

 

 

¢ Facebool< Username ”Holden Smith,” Facebook User ID Number lt

100005016887116, URL:

https://www.facebook.com/profile.php?id=100005016887116 §
may contain evidence of violations of 26 U.S.C. Section SSdl(f) (mal<ing a firearm in
violation of NFA ). As a result, a request is submitted for a search warrant to review
information associated with the aforementioned Facebool< User le.\ The information to
be searched is described in the following paragraphs and in Attachment A.

3. l am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been so employed since April 2015. As an ATF Special
Agent, l have participated in numerous investigations regarding the unlawful
possession of firearms by prohibited persons l have also conducted investigations
related to the unlawful use of firearms, firearms trafficking, drug trafficking and arson.
ln addition, l have also received training on the specifications and licensing
requirements of silencers.

4. Prior to my employment with ATF, l was a Special Agent with the United
States Secret Service (USSS) for approximately five (5) years. l\/ly duties included
providing and planning dignitary protection, drafting and executing Federal search
warrants, investigations of organized crime networks, investigations of threats against
USSS protectees, fraud networks, counterfeit currency investigations, and other

financial crime investigations

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 3 of 65 Document 1

 

 

5. Prior to my employment with the USSS, l served as a police officer with
the Chicago, lllinois, Police Department (CPD) for nearly five (5) years. During part of
my career as a CPD Officer, l was assigned to the Organized Crime Division-Gang

Enforcement Unit. l\/ly responsibilities included the investigations of street gangs,

 

narcotics distribution, firearms violations, robbery, home invasions, operating in an
undercover capacity, and the authoring and execution of search Warrants.

6. Furthermore, l know from my training and experience it is common for 1
firearms traffickers to communicate via cellular phone through a variety of electronic
media. lt also common for firearm traffickers and prohibited persons to communicate
` through cellular phones and electronic media to utilize the ” grey market.” The ” grey
market” is a term commonly used to describe the procurement of firearms outside of
Federal Firearms Licensees (FFLs) where firearms transactions can take place without
mandatory background checks. Although some participants in the ”grey market" do

find ways to validate the legality of the person’s ability to possess firearms, it is also

 

common for individuals to bypass a review by the l\lational lnstant Criminal
Background Check System (NICS). Ultimately, individuals often use social media,
websites, and cellular phones to locate potential buyers for firearms and organize a
transaction ln turn, this creates a private sale and subsequently does not require the
NICS background check ln my training and experience, l know these situations can be

exploited by prohibited persons and firearms traffickers. The participants in these

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 4 of 65 Document 1

 

 

schemes can use text (SMS) messaging( phone calls, electronic mail, messaging
applications and various social media applications such as Facebo`ok or Twitter.

_7. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other investigators and
witnesses This affidavit is intended to show merely that there is sufficient probable
cause for the requested warrant and does not set forth all of my knowledge about this

matter.

II. ITEMS TO BE SEARCHED

 

8. The Facebook pages belonging to Robert Richardson, ]r., Parker Oshefsky,
Zach Krolow, and Holden Smith, herein described as a personal website that is accessed
with a username and password specific only to that page and further described in
Attachment A. The following Facebook Page URLs, Facebook Usernames, and
associated Facebook identifications Numbers:
(a) ”Bob Richardson ]r.,” Facebook ID Number 100()042()457280,
URL; https://www.facebook.corn/bobby.richards0n.71465;
(b) Fac_ebook Username ”Parker Oshefsky,” Facebook ID Number
1800416982, URL: https://www.facebook.com/parker.oshefsky;
(c)> Facebook Username ”Zach Krolow,” Facebook User ID Number

100()08007335708, URL: https://Www.facebook.com/zach.krolow;

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 5 of 65 Document 1

 

 

(d) Facebook Username ”Holden Smith,” Facebook User ID
Number 100005016887116, URL:
https://Www.facebook.com/profile.php?id=100005016887116.
9. The applied-for warrant would authorize the search and recovery of
evidence particularly described in Attachment B.
III. PROBABLE CAUSE
10. This case initiated after Your Affiant learned of possible violations of 18
U.S.C. § 922(g)(5) (possession of firearm by prohibited person) and 26 U.S.C. Section
’ 5861(f) (making a firearm in violation of NFA). Your affiant received information from
the Sheboygan, Wisconsin, Police Department that Calvin Glazunov participated in
firearm open-carry events, and may be a prohibited person as an illegal alien. 1
reviewed information and police reports from local jurisdictions and found the
following information, in summary, regarding Glazunov. ln addition, l have relied on
such reports in the past and found them to be truthful and reliable.
11. On june 23, 2017, Sheboyga`n Police Department (SPD) Detective Paul
Clsen and Federal Bureau of Investigation (FBI) Special Agent (SA) l\/Iichael l\/leyer
_ traveled to 1611 N. 9th Street, Sheboygan, Wisconsin, and conducted an interview With
Calvin D. Glazunov regarding SPD and Sheboygan County Sheriff’s Office (SCSO)
uniforms possessed by Glazunov. Glazunov invited law enforcement inside the
residence and observed police uniforms, airsoft guns with tips painted black, tactical

vest, duty belt, handcuffs, and a radio consistent with models carried by police officers

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 6 of 65 Document 1

 

 

 

 

Glazunov advised he purchased the patches online. A nametag was affixed to the SPD
uniform for ”C. GLAZUNOV,” and the SCSO uniform bore a nametag for ”A.
Dundurs." Glazunov stated that he made the ”A. Dundurs” uniform for his girlfriend
8 NICS DENIAL FOR A SHOTGUN

12. On or about ]anuary 26, 2018, Glazunov was denied the purchase of a
firearm by the National Instant Criminal Background Check System (NICS) after
attempting to purchase a l\/lossberg, model 590 Persuader, 12 gauge shotgun, displaying
serial number V0587728 from Federal Firearms Licensee (FFL) Blackhawk Shooting
Sports located at 24 N. Business Park Drive, Oostburg, Wisconsin. NICS indicated the
reason was due to Glazunov’s status as an unlawful alien. A review of the ATF NlCS
Application Field Office Report, NTN 100HP]CN1 revealed that Glasunov was denied
on january 29, 2018, and the above firearm was not transferred into his possession
(listed denial reason: E~ 18 U.S.C. 922 (g)(t`)) lllegal Unlawful Alien).

PURCHASE OF SMITH & WESSON RIFLE

13. On February 14, 2018, Glazunov successfully purchased a Smith &
Wesson rifle, l\/lodel l\/I&P 15~22, bearing serial number DER6104 at FFL Daane Ace
Hardware in Oostburg, Wisconsin, after passing a background check. lt should be
noted that these checks are not conducted by ATF.

RIFLE VANDALISM INCIDENT
14. On l\/larch 9, 2018, Fond du Lac County Sheriff’s Office (FDLCSO) Deputy

l\/latthew Gradinjan responded to W838 County Highway SS, Auburn, Wisconsin

6

l Case 2:18-mj-00924-N.] Filed 10/11/18 Page 7 of 65 Document 1

 

 

 

(Zillmer Trail), regarding a vandalism complaint The deputy observed that a park
bench sustained damage which appeared to be caused by the impact of a .22 caliber
bullet. FDLCSO Deputy Gradinjan also found partial burnt pieces of documents for
Glazunov near the scene.

15. On March 11, 2018, Deputy Gradinjan made telephonic contact with
Glazunov regarding the above events Glazunov confirmed he owned a Smith &
Wesson, .22 caliber, model l\/l&P 15-22 rifle with a camouflage finish, and Was present at
the above location on l\/Iarch 9, 2018. Glazunov stated to Deputy Gradinjan that he was
shooting the rifle at this location and fired the rounds into the bench.

16. On l\/larch 13, 2018, l\/lr. Robert Richardson and Glazunov were
interviewed by Deputy Gradinjan in the FDLCSO parking lot. l\/lr. Richardson
confirmed Glazunov was the only person to fire .22 caliber rounds into the park bench.
Glazunov also stated he shot a sign in addition to the park bench.

GLENDALE MALL INCIDENT

17. On April 6, 2018, Glendale Police Department (GPD) Officer Carrie Doss
was dispatched to a call regarding suspicious males at Bayshore l\/lall located at 58()0 N.
Bayshore Avenue, Glendale, Wisconsin. Officer Doss located two males in question,‘
Officer Doss observed the first male wearing tactical clothing, a vest, six loaded rifle
magazines (color-coded), a duty belt, and handcuffs This male was later identified as
Glazuov. The second male was wearing a trench coat and aviator glasses, and is

believed to be Robert Richardson. Glazunov provided only his first name (Calvin) to

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 8 of 65 Document 1

 

 

 

 

the officer. Glazunov and l\/lr. Richardson stated they were looking for clients l\/lr.
Richardson refused to identify himself
SHEBOYGAN WALMART INCIDENT

18. On April 7, 2018, Sheboygan County Sheriff's Office (SCSO) Deputy ].].
Boxrucker responded to a theft complaint at Walmart, 4433 Vanguard Drive,
Sheboygan, Wisconsin, 53083. Also present, but in an off-duty capacity, was Sheboygan
Police Department (SPD) Detective Paul Olsen. lnside the store, Deputy Boxrucker and
Detective Olson observed three white males described as follows: l\/lale One wore a
tactical vest and camouflage pattern AR style rifle slung over his shoulder,' l\/lale Two
wore a camouflage hunting jacket and AR type rifle slung over his shoulder,‘ and, l\/lale
Three wore aviator glasses and trench coat. Detective Olson heard one of the
individuals make a statement claiming they l’we're going to get a rise out of people.’l
The three males approached the uniformed SBSO deputy who was on-scene regarding
the theft complaint Detective Olsen heard one of them ask if there were any policies
about carrying their guns in Walmart. All three men wore black patches with a white
outline of the state of Wisconsin with two (2) rifles crossed. These men were later
identified as follows:

¢ MALE 1: Calvin D. Glazunov, l\/l/W, DOB: 03/11/1998, 1611 l\l.
9th St., Sheboygan, Wisconsin 53081;
¢ MALE 2: Zachary W. Krolow, l\/l/W, DOB: 12/ 03/1998, 2019 Van

Buren St., New Holstein, Wisconsin 53177;

8

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 9 of 65 Document 1

 

 

 

¢ MALE 32 Robert C. Richardson ]r., l\/l/W, DOB: 08/12/1999, 1111
Ashland Ave., Sheboygan, Wisconsin 53081 (present during
incident Where the park bench was shot).
19. On April 7, 2018, the Facebook Page, ”Sheboygan Scanner,” a civilian page
run by people who listen to the Sheboygan police scanner, posted information about a

theft at Walmart believed to be regarding the above incident Another Facebook user

 

lreplied, ”There was just two guys with AR~15 in there too.” In response to the
aforementioned comment and other comments regarding the men with AR-15s,
Facebook Username ”Calvin Glazunov” posted the following remarks:

¢ l’That Was me open carry, if people have a problem with my 2nd
amendment rights, they can suck my big dick.”

0 ”lts funny how everyone looked surprised when the deputies
shook our hands and kept escorting us around, and that off duty
detective kept trying to take videos, l’m going to get him busted for
video taping me without consentll

¢ ”People don't understand that the latest shooting have big
occurring in towns were you least expect it. Plus l dont mind open
carrying and pissing people off, it made me feel like a king, as
everyone darted out.”

20. Affiant reviewed the above posts for Facebook Username ”Calvin

Glazunov” and performed a Facebook inquiry for ”Calvin Glazunov.” Affiant observed

9

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 10 of 65 Document 1

 

 

a Facebook Username ”Galvin Glazunov” displaying the same profile picture as the one
in the comments above corresponding to Facebook ID # 100008149452388 and URL:
https:/ /www.facebook.com/kalvin.glazunov. Affiant also observed a Wisconsin

driver's license photograph of Glazunov and believed the photograph matched the

 

person in photographs posted to this Facebook page. ln addition, a review of a picture
revealed a person believed to be Glazunov holding an object consistent with a Smith &
Wesson, M&P .22 caliber rifle as described above. v

21. Affiant observed a second page with the Facebook Username ”Calvin D.
Glazunov,’l Facebook ID # 100008712457374, and URL:

https:/ /www.facebook.com/profilephp?id=100008712457374&ref=br rs and observed

 

a photograph consistent with the appearance of Glazunov.
SECOND ZILLMER TRAIL INCIDENT

22. On April 7, 2018, Game Warden William.l\/litchell discovered four men
With AR~15 style rifles and a shotgun at the Zillmer trail shelter. The jacket of one of the
men displayed a patch that read, ”Wisconsin Private l\/lilitary Group” and explained to
Game Warden l\/litchell that they had previously used the shelter. The men were not
identified, but three vehicles were observed in the area. Law enforcement was able to
querythe information for two of the vehicles A subsequent review of the information

revealed one vehicle was registered to Calvin Glazunov.

v10

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 11 of 65 Document 1

 

 

SHEBOYGAN OPEN CARRY & VERIFICATION OF RIFLE SERIAL NUMBER
23. On April 21, 2018, Glazunov attended an open carry march where

firearms were displayed and viewableto the public. During the march, Glazunov
provided uniformed SPD Officer Ryan Walloch his rifle to inspect SPD Officer Walloch
obtained the make, model and serial number of the firearm (Smith & Wesson, l\/lodel
M&P 15-22, .22 caliber rifle, camouflage finish, displaying S/ N: DER6104). Officer
Walloch observed live, .22 caliber ammunition inside the magazines for the rifle.
Glazunov advised he loved the camouflage pattern of the rifle so he purchased it from
Daane Hardware (Oostburg, Wisconsin) for approximately $550. The entire meeting
between the officer and Glazunov was recorded by SPD body camera.

INITIATION OF FACEBOOK CONVERSATION WITH ATF UNDERCOVER
AGENT

24. On April 25, 2018, an ATF undercover (UC) Special Agent contacted
Glazunov via Facebook messenger at Facebook Username "Calvin Glazunov," URL:
https:/ /www.facebook.com/kalvin.glazunov, Facebook User lD; 100008149452383.
The UC inquired as to the make and model of the rifle Glazunov owned. Glazunov
explained he possessed an ”M&P 15-22 Krptek Hylander Camouflage” (AR-15 style
rifle). The UC asked Glazunov if he owned any additional firearms Glazunov
responded he did not own any additional firearms, but advised he was focused on
upgrading uniforms, vests and kevlar helmets The UC then requested to purchase the
aforementioned AR-15 style rifle from Glazunov.~ Glazunov responded that he would

sell the rifle to the UC for four hundred»and fifty dollars ($450.00). Glazunov explained
` ii

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 12 of 65 Document 1

 

 

 

he needed to purchase a new firearm before he would sell his current one because he
always preferred to be armed with a firearm. Glazunov sent the UC a photograph of
the firearm for sale. The firearm is described as an AR-15 style rifle with camouflage
finish, Glazunov described this firearm as an "M&P15~22."

25. Glazunov- then, unsolicited, explained to the UC that he was interested in
trying an improvised suppressor (silencer) on the aforementioned rifle, The UC asked
Glazunov if he knew how to make an improvised suppressor. Glazunov explained his
”friend” knew how to make one ” out of a soda can and some other stuff.” Glazunov
explained that an improvised suppressor would allow him to shoot the firearm
anywhere as long as he (Glazunov) had a bag affixed to the firearm in order to catch the
ejected casings Affiant knows from training and experience that using a suppressor
muffles the sound (report), and minimizes the chances of detecting a shooter and the
shooter's location. Affiant also knows that removing shell casings from the scene can be
a tactic to thwart law enforcement investigations UC asked when Glazunov planned to
make the improvised suppressor. Glazunov replied, ”Maybe` this weekend.” The UC
also asked if Glazunov had previously attempted to make an improvised suppressor.
Glazunov explained he had not tried to make an improvised suppressor before but was
excited to try. Glazunov continued, ”ll< it's illegal tho” (”IK” is an abbreviation for ”l
know"). The UC then requested to purchase an improvised suppressor from Glazunov.

Glazunov explained that he would need to test the improvised suppressor before

12

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 13 of 65 Document 1

 

 

 

recommending them to others The UC asked Glazunov how much it would cost to

purchase an improvised suppressor, and Glazunov responded that he did not know.
26, On April 29, 2018, the UC asked Glazunov via Facebook if he had tried to

make the suppressor over the weekend The UC explained he / she wanted to purchase

the rifle and suppressor together.

 

27. v Cn Apri180, 2018, Glazunov responded via Facebook that he did not try to
make the improvised suppressor yet Glazunov explained he did not know how to
build one and his ”friend" did not ”seem so enthusiastic about it.” The UC explained
that he / she still wanted the firearm and would contact Glazunov again in a few days

28. On May 2, 2018, Glazunov Facebook messaged the UC and asked, "So
what’s the plan?"

29. On l\/lay 4, 2018, Glazunov explained he needed to know by the end of the
day and could not wait any longer. Glazunov explained otherwise he would sell his
firearm to the gun store in exchange for the new one. Glazunov later messaged the UC

and explained he purchased his new ”AR~15” but it was ”delayed.”

 

REVIEW OF A~FILE BY HOl\/IEL_AND SECURITY INVESTIGATIONS
30. Between l\/lay 3 and 4, 2018, Homeland Security lnvestigations (HSI) S.A.
Nicholas Doktor reviewed Glazunov’s Alien file, (A-File), and stated that Glazunov

held ”no status’l and therefore is prohibited from possessing a firearm.

13

Case 2:18-mj-00924-N.] Filed 10/11/18 Pag`e 14 of 65 Document 1

 

 

SECOND NICS DENIAL

31. On l\/lay 7, 2018, your affiant reviewed ATF Brady Operations Branch,
NICS Referral Application Field Office Referral Report regarding a l\/lay 11, 2018 attempt
to purchase a firearm by GLAZUNOV from FFL Daane Ace Hardware, 936 Center
Avenue, Oostburg, Wisconsin (NTN: 100LZGWT). l\/ly review of the report revealed
that Glazunov was denied on l\/lay 4, 2018, under Denied Number RESP-17709913
pursuant to Prohibited Category E-18 USC 922(g)(5) Illegal Unlawful Alien.

UNDERCOVER PURCHASE OF RIFLE

32. On l\/lay 7, 2018, the UC contacted Glazunov regarding the status of the
rifle. Glazunov responded approximately six days later. Glazunov stated that they had
previously communicated on Glazunov's secondary Facebook account,' however, he
would now contact the UC from his primary Facebook account Subsequently, the UC
received a Facebook Friend Request from Facebook Username ”Calvin D. Glazunov,”
Facebook User lD Number: 100008’712457374, URL:

https: / /www.facebook.com/ profile.php?id=100008712457374. Glazunov the

 

communicated with the UC from this account after the providing the Facebook Friend
Request which the UC accepted

33. On l\/lay 15, 2018, Glazunov asked via the above Facebook page if the UC
wanted to purchase the rifle on that day. The UC and Glazunov agreed on a price of
$450 for the rifle. They agreed to meet at 5:00 p.m. on the street at 1315 N. 28rd Street,

Sheboygan, Wisconsin, in front of the Sheboygan Police Department.

14

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 15 of 65 Document 1

 

 

 

34. At approximately 5:18 p.m., the UC and Glazunov met at the above
location. Glazunov arrived in a grey BMW automobile with Robert Richardson in the
passenger seat The UC approached the trunk of the BMW where he met with
Glazunov and Richardson. Glazunov removed the Smith & Wesson, Model l\/l&P 15-22,
.22 caliber rifle, camouflage finish, displaying serial number DER6104 from the trunk of
the vehicle. ln exchange, the UC provided Glazunov four hundred fifty dollars
($450.00) in pre-recorded government funds After Glazunov received the money,
Glazunov provided the Smith & Wesson rifle, Model: l\/[&P 15-22, bearing serial number
D13R6104, three magazines for the rifle, an unknown amount of .22 caliber ammunition
and a cardboard gun box to the UC. Glazunov completed a bill of sale for the rifle,
Glazunov and the UC signed the documents and Richardson signed as a witness A
copy of the document was provided to the UC and Glazunov took another copy of the
document for his own records During this encounter, Glazunov explained to the UC
that he was not a United States citizen.

35. The UC inquired about the suppressors mentioned above to which
Glazunov replied, ”No, we were talking about the soda can suppressor yesterday but
we didn’t get to it yet, but we want to.”

36. The UC observed Richardson and Glazunov wearing patches indicating
membership in a militia group. During the course of the transaction, Glazunov

extended an opportunity to the UC to join Glazunov's militia. Richardson added that

15

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 16 of 65 Document 1

 

the UC’s membership would have to be cleared by the other members of the militia
before the UC would be allowed to join.

37. Your affiant has completed the ATF lnterstate Nexus training ln
particular, affiant visited the Smith & Wesson factory in Springfield, l\/Iassachusetts, and
knows from information provided by Smith & Wesson that this firearm was not
manufactured in Wisconsin, Subsequently, the firearm traveled in interstate commerce

for it to be present for the above transaction 1

IDENTIFICATION OF MILITIA AND IT MEMBERS

 

38. On ]une 1, 2018, United States Magistrate ]udge Nancy joseph signed a
Federal search warrant for the following Facebook Pages of Glazunov: Facebook
Username "Calvin Glazunov," URL: https: / /www.facebook.com/ kalvin.glazunov,
Facebook User lD: 100008149452883 and Facebook Username ”Calvin D. Glazunov,”
Facebook User lD Number: 100008712457374, URL:
https: / /www.facebook.com/profile.php?id=100008712457374. Affiant received these
results and analyzed the content The results indicated that Glazunov Was a member of

a militia known as the ”Wisconsin Private l\/lilitant Group" or ”WPMG.” The militia

 

appeared to be comprised of approximately five (5) members and was actively

recruiting subjects with skills the group found desirable such as military experience,
survival experience, firearms proficiency, and other skills commonly associated with
militia groups Your Affiant was able to observe the ypublically viewable portions of

these Facebook pages utilized by the other militia members, compared the images to

16

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 17 of 65 Document 1

 

 

Wisconsin driver's license photographs and identified the following subjects as
members of the Wisconsin Private Militant Group linked to the following Facebook
profiles:
o ROBERT C. RlCHARDSON, ]R. (M/W, DOB: 08 / 12 / 1999),
Facebook Profile Name: Bob Richardson Jr. (100004204572809),
https://wWW.facebook.com/b0bbv.richards0n.71465
o PARKER L. OSHEFSKY (l\/l/W, DOB: 11/23/1997), Parker

oshefsky (1800416982),

 

https://www.facebook.com/parker.oshefskv
0 ZACH W. KR_OLOW (l\/l/W, DOB: 12 / 03 / 1998), Facebook Profile
Name: Zach Krolow (100008007335708),

https://wWW.facebook.com/zach.krolow

 

¢ HOLDEN MOUNTAIN SMITH (l\/I/W, D()B: 07/ 25 / 1998),
Facebook Profile Name: Holden Smith (100005016887116), q t

https://www.facebook.com/profile.php?id=lOOO05016887116:

 

39. During a review of the conversations between the above members, Affiant
observed conversations regarding the manufacture of Molotov cocktails, improvised
grenades, organizing protests at abortion clinics, ideas of violence projected towards
l\/luslims and individuals of a liberal political affiliation The following are examples of
conversations between the group, recruits, and other Facebook users of the

aforementioned topics:

17

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 18 of 65 Document 1

 

 

PLANNED PARENTHOOD ARMED PROTEST
40. Affiant observed an ongoing conversation regarding a staged protest at
Planned Parenthood in Sheboygan. Members of the militia indicated that they wished
to contact rival sides of the abortion argument and decided they would contact ”Antifa”
and anti-abortion groups The militia would be armed and strategized how, when, and
if to use their firearms during the protest The following is a summary of the

conversation:

05/13/2018:
RICHARDSON: We gotta open carry outside of this monstrosity

SMITH: Or shoot it up

RICHARDSON: Once we get bigger, right now we just go there and look scary.

RICHARDSON: We'll probably get counter protesters and if they get violent we

can stomp some libtards.

KROLOW: They killing millions of innocent kids a day
RICHARDSON: Let's open carry there next weekend

SMITH: l would not be opposed to it

RICHARDSON: Or this corning weekend rather

RICHARDSGN: l say we think of a chant if we get opposition

KROLOW: l mean l can see abortion for medical reason or if someone was

raped but if you're just going there because you fucked up
RICHARDSON: There enough of a minority we don't have to worry about it.

KROLOW: What minority we are the minority the right wingers

RICHARDSON: EXactly.

18

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 19 of 65 Document 1

 

 

RICHARDSON: But yeah, l say we notify the cops what time it's happening then

we do it.

RICHARDSON: What about the chant? 12 3 4 abortion makes you a murderous
whore?

RICHARDSON: If we want an actual response we should consider getting a little
rough with the language

KROLOW: lf this isn't me l don't know what is

RICHARDSON: Hold up with the videos Zach, we need to plan this out more.
KROLOW: But did you watch the whole thing

RICHARDSON: Yeah, improvised watercraft

KROLOW: You think that's definitely me

RICHARDSON: Yeah lol, what do you think though? We need a chant that'll
trigger the libtards

RlCHARDSON: l still like 1 2 3 4 abortion is for murderous whores.
KROLOW: Yeah we do but actually it has to be something catchy
RICHARDSON: One of us should message the Great Lakes antifa branch and tip
them off about our plan lmao

RICHARDSON: l say bring a couple baseball bats lncase they get violent
SMITH: We should chant and have signs anyways, even without opposition
KROLOW: And when we do do that we got to have the statistics down how

many abortions are done a day
RICHARDSON: Yeah but wouldn't it be awesome for antifa to show up?

SMITH: Otherwise our "protest" would just be armed thugs marching

around by their building

19

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 20 of 65 Document 1

 

 

 

SMITH: Yeah someone contact great lakes antifa and l\/lilwaukee antifa

RICHARDSON: We carry guns but we can have signs too, l know a guy who' not
18 but l'm sure he'd be honored to be a sign holder

KROLOW: We could use our Vape clouds to smoke them out

SMITH: And someone else reach out to local anti-abortion activists Get a

whole protest going

SMITH: Kek .EDEU‘“

KROLOW: We would totally have the news there dude

KROLOW: That would be all fun and games until it actually gets violent
RICHARDSON: It'd be the coolest shit ever if we could somehow contact Adam

Calhoun

KROLOW: And Upchurch

RlCHARDSON: If he'd go we'd have a goddamn army behind us
SMITH: Yeah I will dreg facebook and see if there are any local activist
Groups

SMITH: l\/laybe print some flyers and put them up in churches
RicHARDsoN; Let’S do it

KROLOW: And Graham Allen
RICHARDSON: And if it does get violent we'll be ready.

KROLOW: We could always make some smoke bombs so l can get out of
there
KROLOW: We can get out of there

SMITH: Nah antifa are pussies

20

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 21 of 65 Document 1

 

 

 

SMITH: We could all just get batons and smack em back the way they
Came
KROLOW: This shit is scary

RlCHARDSON: One more thing, if they get violent and attack us do we open up
on them or just beat on them? '

KROLOW: Either way we can claim self-defense

SMITH: Beat on them unless you see blades, then it will be open fire time
SMITH: Remember to shoot low so bullets font rip through the crowd and
stay perceptive, watch behind your target

KROLOW: l think if we're going to do this we got get a lot bigger group that
way last chance of them getting violent because of how many

people there are with guns

SMITH: Theres always police at protests and it has never stopped them

Before

RICHARDSON: l don't know Zach, if we all have AR~lSs l don't think they’ll try
anything

KROLOW: But still bigger the better

RICHARDSON: Everyone should invest in a 40 round clip or maybe even a drum
SMITH: We should make protest signs out of pvc pipe and fill the end caps

with heavy dhit

SMITH: *shit

KROLOW: and make it like a dead blow hammer

SMITH: Yeah that way we can just beat an back with the signs

RICHARDSON: Everyone needs a vest too, Could anyone get some steel plates
to beef them up more?

21

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 22 of 65 Document 1

 

 

 

RICHARDSON: Right now our vests are stab resistant at the most
KROLOW: l\/Iine isn't even stab resistant

SMITH: Alright found the Wisconsin Right to Life Sheboygan chapter
KROLOW: what is that

SMITH: Anti Abortion activists

SMITH: Tagged you guys in a private post on fb

KROLOW: What do you mean tagged us on a private Facebook
SMITH: l mean only you guys can see it its not public

SMITH: We have to keep the operation low key until it is planned
KROLOW: 1 have not gotten anything yet from you

SMITH: Fucking fb one sec

 

SMITH: http://wrtl.org/shebovgan/

KROL`OW: I think they would probably be on our side wouldn't they
SMITH: l think so. They are probably all Christian and somewhere right of
Center

SMITH: Everyone else in the group needs to get on board before we start
reaching out though

SMITH: We need to have a scheduled date, time, make sure we are all
availabe, make signs and then reach out to all allies and then kick

the antifa beehive

KROLOW: Should l tag Calvin and Parker right now so they can see this
SMITH: Yeah get them in the loop be4 Calvin comes back and drowns our
plans in memes

KROLOW: @Calvin D. Glazunov @Parker Oshefsky

22

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 23 of 65 Document 1

 

 

 

SMITH: l will make a Google doc and link you guys just send me your

Emails

RICHARDSON: and Calvin, NO TALKING ABOUT THlS UNTIL IT'S GO
TIl\/IE!

KROLOW: Redneckhunter559@grnail.com
KROLOW: Lowercase r

RICHARDSON: bobjrrichardson99@gmail.com

 

SMITH: Alright l will get to work

RICHARDSON: And lastly. We need to beef up our vests Incase one of those

shitbags try's to stab us .

RICHARDSON: Zach, l'm sure that wouldn't be hard for a man of your skill set

to figure out. Holden, you and me should get some steel plates and put them in
our vest pockets

SMITH: l will stick to my vest, a stab would just get us more media attention and
paint them out as villains

RICHARDSON: They won't know, there's pockets in the vests where you can put

plates

RICHARDSON: l say just getting some steel sheets would be way cheaper than
ballistic plates

SMITH: No l'm saying if they try to stab me id let it happens

SMITH: *happen 8 7

SMITH: Good media bait

RlCHARDSON: They won't report it. lt won't fit the agensa

SMITH: Local news will report it

23

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 24 of 65 Document 1

 

 

 

SMITH: Then we will have more local support

RICHARDSON: Yeah but it's not worth the risk of letting one of those college

rejects sever an artery

SMITH: Death would definitely get media attention

SMITH: Besides they have no clue where arteries are

RICHARDSON: But why let one of those little shits be the one to kill you.

SMITH: l doubt it would happe

RICHARDSON: l don't wanna die at the hands of some tranny faggot lol. That'd

be embarrassing
SMITH: Autocorrect hates the word happen for some reason. And yeah it

would suck but everyone would hate antifa even more.
RlCHARDSON: ldk, l'm in favor of beefing up our vests

RlCHARDSON: Just as a cautionary thing

KROLOW: l'll look into making some airsoft grenades 4 Non lethal deterrent

RlCHARDSON: lf they try and stab us then they'll be in for a surprise

RICHARDSON: And that's a good idea Zach
KROLOW: And smoke grenades
RICHARDSON: Yeah, it'd be nice to be able to smoke them out

KROLOW: ln general it would be a good thing for militia for when it hits the
Fan

RlCHARDSON: We need to think of a way to make the signs durable too, lncase
we need to slam on one of the fucks without it breaking

SMITH: Pvc pipe with steel pipe inside

24

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 25 of 65 Document 1

 

 

 

RlCHARDSON: That's the ticket

KRCLOW: That would be for lethal
KROLOW: Are there any fireworks stores around Sheboygan

RICHARDSON: l say we get some guys under 18 to carry the signs Any antifa

wants to hit them it'll be a child abuse charge for them

RlCllARDSON: That and they could hit them back with the sign without getting
in hardly any trouble

SMITH: Linked you guys in
RICHARDSON: What's the plan if one of these dipshits gets violent? l say we rip

there mask off and get a picture of there face

SMITH: We need a date and time that works for everyone

RlCHARDSON: l still think we should bring some bats just lncase, we'll have the
reach over anything they'll being then.

RlCHARDSON: Bring them

RlCHARDSON: then

KROLOW: Check this out i think for the air soft grenade i will be useing
smokeless powder

KROLOW: ls just that little bit can do that much think about a lot for a nonlethal

grenade

05/14/2018 j
SMITH:` me bob and Zach made a plan for an open carry protest by the new

planned parenthood
GLAZUNOV: Why am l not invited

GLAZUNOV: l'm going to daane hardware to fill out my gun sale form, after that

25

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 26 of 65 Document 1

 

 

 

l'm avalible. Wanna go to a bar by Zillmer? l\/le, Bob and Parker went there and
didn't get lD-ed

SMITH: Possibly lmk when your done at daanes

05/15/2018
GLAZUNOV: So what's the plan with open carrying to the planned parent good

SMITH: We need to schedule a date and time and make signs
GLAZUNOV: Yeah
SMITH: Then we need to reach out to other anti abortion activists locally

GLAZUNOV: For now l think we should open carry on Sunday after that clean
up and brat with a cop

SMITH: Thumbs up emoji

SMITH: When we have everything scheduled we will kick the antifa beehive
GLAZUNOV: Cause it would be nice to combine both, instead of meeting up two
separate days

GLAZUNOV: We should have Chase sit somewhere with a sniper and another
person watching his bacj

ANTl-ISLAMIC CONVERSATION

 

41. The following reviewed Facebook conversation indicates that Glazunov,
militia members, and other associates may hold anti~lsl'amic viewpoints that in some

cases suggest future acts of violence.

06/30/2017:

Calvin D. Glazunov commented1 on a post from June 30, 201 7. `well, accept fuck
islam and fuck liberals

07/01/2017:

Calvin D. Glazunov commented on a postfrom June 3 0, 201 7. `lf that baby is
lslamic, then idgaf (shorthand for l don’t give a fuck).

26

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 27 of 65 Document 1

07/04/2017:

GLAZUNOV: hey lets fry up some bacon, wrap baseballs with bacon, il pitch and
you hit them into mosques

Eddie Sanchez (100007936454940): Sends thumbs up emo]`z'
07/24/2018:

Calvin D. Glazunov commented on a postfrom July 21 , 201 7. `That moment
when you realize that you can fit all your spare glock magazines in just one big

 

pocket, lmfao. Enough magazines & ammo to take out the entire mosque` 1
08/03/2017:

GLAZUNOV: il need to upgrade it to AMX 13 90 once i grind some Xp on it
lmfao (reference to a military tank model from World of Tanks video game).

Schar Williams (100005182298821): Lol

GLAZUNOV: maybe the BeC 25t, and we can go roast mosques
GLAZUNOV: Accept il be the gunner, you can drive

schar Wiuiams (1000051822:"98821); neil yeah

10/07/2017:

GLAZUNOVSendS an image to R[CHARDSON

 

27

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 28 of 65 Document 1

 

GLAZUNOV: Sitting here and wishing l could unload these into 130 Muslims
RlCHARDSON: 556?

GLAZUNOV: Yeah

10/18/2017:

GLAZUNOV: ifl ordered 30 pounds of incendiary 5.56, what would we shoot it
at? v

GLAZUNOV: cause they normally cost $4 per shot, and i found a place to buy
them where they cost $2.5 0 per shot

Phillip Gabrielse (824220535): Your bmw

Phillip Gabrielse (824220535): haha

Phillip Gabrielse (824220535): Jk

GLAZUNOV: how about we staple some bacon to the mosque and shoot that?
Phillip Gabrielse (824220535): Lol that sounds goods

GLAZUNOV: We should have Chase sit somewhere with a sniper and another

 

28

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 29 of 65 Document 1

 

 

person watching his bacj

10/26/2017:

GLAZUNOVSendS image to Eda'z`e Scmchez (100007936454940)

 

 

c _ ii
Ea'die Scmchez (100007936454940): Jajajaja

 

Eddz`e Sanchez (100007936454940): All the l\/Iuslims

GLAZUNOV: Go back to their giant sandbox

Eddie Scmchez (100007936454940): lajaj aja

11/03/2017:

GLAZUNOV: Do any of you know what's going on in Sheboygan? There is some
maj or police activity across my house

GLAZUNOV: So far it sounded like a drug bust when 1 talked to them, they all
left besides one, but after l bin watching the officwr for more then

an hour they all returned swarming

Phillip Gabrielse (824220535): Check Sheboygan Scanner

GLAZUNOV: ltried, it said they were requesting EMS to pull taser probe out of

someone's body

29

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 30 of 65 Document 1

 

 

 

GLAZUNOV: Lol

GLAZUNOV: l was sitting in my car holing to see one of the l\/luslims» get shot
but sadly that didn't happen

GLAZUNOV: *hoping to see

Phillip Gabrielse (824220535): Go shoot them

GLAZUNOV: Nah, l don't feel like getting a murder charge today, or getting
show but 12 officers

GLAZUNOV: *shot

GLAZUNOV: l\/laybe some day il get myself a warehouse or barn in the country,

and l can dissolve bodies in hydrochloric acid after l kill them

Ben Gabrielse (512405544): That’s pretty messed up

GLAZUNOV: J ust kidding, hey your no betteryou got a silo full of dead bodies,
remember you told me years ago lol

01/13/2018:

Calvin D. Gldzunov commented on a postfrom January 11 . `fuck islam, they
come here as refugees because of islam, then they demand it here.... THEN
FUCKING GO BACK, YOU STUPlD SHEEP FUCKERS`

01/21/2018:

Calvin D. Glazunov commented on a post from January 20. `Fuck refugees, go
back to your shithole if you want islam`

03/26/2018:

GLAZUNOV: Fucking sheep tickets want lslam,GO THE FUCK BACK HOME
SMITH: They cry about womens rights then cry that we're not letting

muslims invade our country. Their logic is shit

GLAZUNOVSendS thumbs up emojz'

GLAZUNOV: Yeah, they are focused on pleasing on genre of people but they
30

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 31 of 65 Document 1

 

 

 

forgot about the original genre of people that got then the freedom
in the first place

SMITH: l think it's high time for Civil War 2 ~ t
GLA`ZUNOV: Emergency funds are being given-to those sheep fuckers that have
zero care for our laws or our beliefs for peace
GLAZUNOV: Yeah

SMITH: Antifa thinks theyre so tough, wait until a gang of tactical

conservatives who have been stocking up for years comes up on

em and blows them away

GLAzUNov; Amira is ruckng gay
GLAZUNOV: Shitters with no skill or training

SMITH: good luck blocking a .3 08 with your little protest shield lol
04/07/2018:

GLAZUNOV: Zach is bringing three bundles and scrap wood

OSHEFSKY: Alright that works then!

GLAZUNOVSendS thumbs up emojz'

GLAZUNOV: ll bring my neighbors cat so we can throw it in the campfire
OSHEFSKY: Jesus

GLAZUNOV: l also have some gunpowder from three shotgun shells we could

light before we leave

 

OSHEFSKY: Fuck yea
GLAZUNOV: l incidentally bought a box of 16 gauge shells, so l decided to cut
them open for gun pownder, l might cut them all now and light 25

shells worth of powder

31

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 32 of 65 Document 1

 

 

GLAZUNOV: Might sound like a bomb

OSHEFSKY: That would sound pretty badass

GLAZUNOV: Let me get to it then

GLAZUNOV: Or we can do it there

GLAZUNOV: l was thinking l can make improvised grenades, just put the gun
powder in a ball from 25 shells, wrap it in tape then add a firework

fuse, then we put it in the bag with pellets from the 25 shells,

` which each shell l counted had about 125~130 pellets, so that's

3,125-3,250 pellets, once the fire on the fuse reaches the powder,

3k pellets fly all directions lol

GLAZUNOV: Doesn't take a genius to make something super deadly
OSHEFSKY: better run like hell when you light it

GLAZUNOV: Nah, park your avalanche 100 feet away, we run and hide behind it
GLAZUNOV: Or light it inside the mosque by Oostburg

osHEFsKY: Oh goa

GLAZUNOV: That might take out the walls, if you put the pellets only on
horisontal across

GLAZUNOV: And the roof caves in

GLAZUNOV: We could destroy a mosque with a 815 dollar box of amino
GLAZUNOV: Put some other pellets in, like the double lock buck, the military
one with 9 bigger pellets

OSHEFSKY: Holy fuckkkkkk l

GLAZUNOV: l would laugh so hard

GLAZUNOV: Break a window with a brick ,light the grenade and run like hell

32

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 33 of 65 Document 1

 

 

 

 

04/08/2018:
GLAZUNOV: Zach & Holden you guys wanna open carry to walmart?

. GLAZUNOV: 1 will call ahead of time and give the local police a heads up, so
they dont came swarming with swat
RlCHARDSON: Zach’s down
GLAZUNOV: Holden? you going
GLAZUNOV: Hey Zach, you should do this to your AR

GLAZUNOVsendS an image

 

GLAZUNOV: The Bayonet makes it look very intimidating

GLAZUNOV: 1\/1y friend Andres l\/landoza might join us

GLAZUNOV: Should 1 ask my friend from Turkey to wear a burka, a robe with
an ak-47?

OSHEFSKY: Oh boy

GLAZUNOV: Watch people drop and ditch their carts and just run
osHEFsKY:

RICHARDSON: Bring an ak lol no Arab gear lol

OSHEFSKY sends audio clip to group

33

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 34 of 65 Document 1

 

 

 

 

OSHEFSKY: Wtf damn messanger

GLAZUNOV: Wear lraqi flags

SMITH: Lol why

OSHEFSKY: We gona get shot lol

GLAZUNOV: Play the isis song

OSHEFSKY: When u guys going

GLAZUNOV: Let’s open carry like that to the mosque
GLAzUNov:

OSHEFSKY: l have to buy a new strap before l can carry mine
GLAZUNOV: The lead person will give us a hug j

04/12/2018=
GLAZUNOV: Hey, how about we get Waffen SS uniforms for out group, and

l\/1P40s

GLAzUNov:

SMITH: l would be down

GLAzUNov:

SMITH: The public might not be tho

GLAZUNOV: Let's get a Kubelwagen for the parade

SMlTll: l\/ly family already has a VW thing

GLAZUNOV: Oh shit, should we really? For the fun of it

SMITH: No the WPMG would instantly get flagged as a hate group
GLAZUNOV: Yeah lol

GLAZUNOV: Better to stick with mo clem tactical aesthetics

SMITH: Although l would get a Kevlar stahlhelm if they made them

34

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 35 of 65 Document 1

 

 

 

GLAZUNOV: Lets get Burkas and Muslim robes and ak~47s

GLAZUNOVSendS image to SMITH

 

GLAzUNov:

OSHEFSKY: Thought we were anti terrorist groupie
OSHEFSKY: Group

GLAZUNOV: We are, but this is just to put people in the edgr
OSHEFSKY: alright lol

SMITH: Yeah we are antita

GLAZUNOV: Go to the mosque dressed like that

SMITH: Not to be confused with antifa

GLAZUNOV: The leader of the mosque would give us a hug lol
SMITH: Sheb has a mosque?

04/14/2018:
KROLOW: Do we know anyone who is over 21 so we can get some Tannerite

GLAZUNOV: or make some, aluminum powder and fertilizer

GLAZUNOV: Lets practice shooting behind cars like these guys

35

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 36 of 65 Document 1

 

 

 

https://www.voutube.com/watch?v=W7LSdQ-2va

 

OSHEFSKY: What? Tanner it's is 18
GLAZUNOV: yeah it might be
OSHEFSKY: l've bought it before

OSHEFSKY: Honestly it’s lame af
GLAZUNOV: Yeah

GLAZUNOV; l shot 2 before

OSHEFSKY: At sounds like a shotgun shell going off that's it

OSHEFSKY: l'd rather make my own explosive version

GLAZUNOV: let me a legit dynamite

GLAZUNOV: fuck you and you neighbors corn field

OSHEFSKY: Ur not blowing up are cornfields >.>. We have the giant pot to
blow stuff up in

OSHEFSKY: Pit

GLAZUNOV: oh ok fine

GLAZUNOV: lets make a crater then

GLAZUNOV: fuck, do you need the house at all?

GLAZUNOV: looks old anyway, lets blow it up
OSHEFSKY: l'll bring u inside it was tore down and rebuilt 6 years ago

GLAZUNOV: lol l'm just kidding
GLAZUNOV: if we were going to blow something up, it would be the mosque
GLAZUNOV: they want their culture so much, we will bring it to their door steps

OSHEFSKY: You and that mosque got some beef?
36

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 37 of 65 Document 1

 

 

 

 

GLAZUNOV: l don't like those sand niggers
OSHEFSKY: Lol

GLAZUNOV: throw a l\/lolotov cocktail at it
OSHEFSKY: See now we can't do that because u said it in this chat

GLAZUNOV: ®
GLAZUNOV: Yeah

05/06/2018:
GLAZUNOV: GLAZ UNOVsends the following image.'

 

GLAZUNOV: Who wants to buy an ounce of Gunpowder

GLAzUNov:
37

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 38 of 65 Document 1

 

 

 

 

OSHEFSKY: What do l need that for
GLAZUNOV: Blowing up the mosque
GLAZUNOV: Put it near the building and hit it with a hammer lol

THE KNOWLEDGE, MANUFACTURE, AND SUSPECTED USE OF
NAPALM, MOLOTOV COCTAILS, AND OTHER IMPROVISED
EXPLOSIVES

42. Affiant reviewed the Facebook results and observed conversations
regarding the manufacture and use of l\/lolotov cocktails, the manufacture of homemade
napalm (for use inside the l\/lolotov cocktails), and indication of knowledge of how to
make additional destructive devices Your affiant knows from training and experience
that homemade napalm is a common substance used in the 1\/lolotov cocktails.
Furthermore`, Affiant knows that glass bottles, wicks, flammable products, and
Styrofoam are common material used in a l\/lolotov cocktail. Your Affiant, also
observed aluminum powder and fertilizer mentioned in the Facebook conversations
Aluminum powder can be found in fireworks but can also be utilized as a fuel in
explosives Fertilizer can also be used in the production of explosives The following is

a summarization of those conversations regarding the above topics:

04/07/2018:
GLAZUNOV: Can one of you bring five empty shotgun shells 12 gauge?

KROLOW: For what?
GLAZUNOV: l got gun powder to put all the way to the top, tape it down and
shoot a full shotgun shell of powder

GLAZUNOV: lf Bob brings the Kreigshoff 12 gauge, it's a breach load and will
fit any 12-gauge

38

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 39 of 65 Document 1

 

 

 

GLAZUNOV: _The kick back will be quite big tho, l mean l can fit five shotgun ' 1
shells of powder into one shell

KROLOW: All the power will not burn at once trust me would have to fill it
halfway and then pack some paper towel or something into it

GLAZUNOV: Ok

GLAZUNOV: How do the 50 cal work then? l mean they stuff it all in
GLAZUNOV: But even half would be awesome

KROLOW: What do you mean

GLAZUNOV: 3x stronger kickback

KROLOW: What do you mean by with the 50 ca1

GLAZUNOV: Well the 50 cal has a lot more powder in it, how does it go off then
KROLOW: l will tell you this right now l'm surprised l'm not labeled as a
terrorist because of how much l know

KROLOW; And look up

GLAZUNOV: was thinking l can make improvised grenades, just put the gun
powder in a ball from 25 shells, wrap it in tape then add a firework

fuse, then we put it in the bag with pellets from the 25 shells,

which each shell l counted had about 125-130 pellets, so that's

 

3,125-3,250 pellets, once the fire on the fuse reaches the powder,

3k pellets fly all directions lol

GLAZUNOV: Or mix it evenly in the bag

GLAZUNOV: Nvm that won't work, the pellet will sink to the buttom
KROLOW: l know how to make trip line mines and pipe bombs and more

GLAZUNOVSendS a thumbs up emoji

39

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 40 of 65 Document 1

 

 

GLAZUl\lOV: 1 know how to make gun powder, and 1 had fbi over by my house
before, stupid dicks

KROLOW: Butl still don't know how to make c4

GLAZUNOV: lt’s just flammable clay. ..

GLAZUNOV: Try using regular clay for art, then soak it in diesel and let it
absorb, and try lighting it and see if it's flameable

GLAZUNOV: Do you have gas can you could bring? l have Styrofoam and we
could make napalm

KROLOW: Where would we burn that

GLAZUNOV: l would put a little bit in the fire pit, that way the fire will start
Faster

KROLOW: l might have some gas

0§[12[2018:

GLAZUNOV: l'm bored and got nothing to do l wanna try the l\/lolotov cocktail
GLAZUNOV: We need oil, acetone, rubbing alcohol and gas

GLAZUNOV: And a glass container

RlCHARDSON: Let's do it

GLAZUNOV: 50% oil, 25% gas, 12.5% acetone and 12.5% rubbing alcohol
RICHARDSON: We need somewhere to test it

GLAZUNCV: By that school property lol

GLAZUNOV: Nah we need a concrete spot, and something to out it out with just

lncase
40

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 41 of 65 Document 1

 

 

 

RlCHARDSON: Brilliant idea. [l

RICHARDSON: We need to go in the middle of nowhere
GLAZUNOV: Yeah

GLAZUNOV: l_low much do you think the stuff with cost?
RlCHARDSON: You got any styrofoam plates at home?
GLAZUNOV: ll grab the acetone in a container and alcohol if
RICHARDSON: ?

GLAZUNOV: Yes l do

RICHARDSON: Bring them. l'm going to show you somthing lol

GLAZUNCV: Napalm?

GLAZUNOV: flow about we wait until five of us get together?
GLAZUNOV: We can do molotov, napalm and blackpowder
GLAZUNOV: Anything fire realated

RlCl_lARDSCN: Yeah, l know how to make the original Vietnam Recipe.
RlCHARDSON: Bring the plates

GLAZUNGV: just add diesel to it

GLAZUNCV: Fine

RlCHARDSON: Alright

RlCHARDSGN: So you coming now?

GLAZUN()V: Getting ready

GLAZUNOV: You got acetone, rubbing alcohol and gas?
41

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 42 of 65 Document 1

 

 

 

GLAZUNOV: And oil?
GLAZUNOV: l can bring a container, even an empty beer bottle
RlCHARDSON: 1 got a bottle

RICHARDSON: You bring the gas and the plates

041 1 212018:

GLAZUNOV: We need to make a few of these, call them "Party starters"
GLAZUNOV sends link to a YouTabe video titled, ”Hou) to make Fire Boml)s Contest.
VVlNNER! 1280x720”

KROLOW: Class c felony coming right up

GLAZUNOV: Why

KROLOW: The gov

KROLOW: l\/lolotov cocktails fall under the same thing

GLAZUNGV: What for the fire bombs

GLAZUNOV: Why is it illegal

KROLOW: Yeah and l have no idea why but f*** them

GLAZUNCV: Even for making one

KROWLC)W: Not actually sure for making one but l know it is for using one
GLAZUNOV: flow would they find out lol

GLAZUNOV: we could be learning all of this shit

42

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 43 of 65 Document 1

 

 

 

GLAZUNOV sends link to YouTabe video titled, ”THE RE CRlllT ~ Spy School: lnside
the CIA Tniining Prognim, 1 0f2”

OSHEFSKY: We can make one and test it at my house

GLAZUNOV: Yeah

0 1 2018:

GLAZUNOV: Parker, once you become 21 We need to start stock pileing 9mm
ammo, for now we can start with .223, .308, 30-06, and 12 gauge

GLAZUNOV: Did you guys know 4~5 birdshot rounds is enough to take down a
cinder block wall? l

GLAZUNOV: lf our future enemies have cinder blocks, l say we make our own
entry point

GLAZUNOV sends image of list of items to collect

43

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 44 of 65 Document 1

 

 

 

inly need

t of stuff we ma

15

Here is al

GLAZUNC)V

44

18-mj-00924-N.] Filed10/11/18 Page 45 of 65 Documentl

Case 2

 

 

 

`GLAZUNOV`: l think when we go on regular operations then we don't need the
duty belt with all the police gear, but when we go open carry to

parades we do wear duty belts With gear, and for night operations

we have all of our light accrsories and night vision

RICHARDSON sends an image of a substance inside a glass bottle (saspected Napalm

Molotoz) cocktail)

 

45

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 46 of 65 Document 1

 

 

 

OSHEFSKY: Wtf is that
OSHEFSKY: April 28th l have a open ticket to go to a huge gun show they
auction and raffle off about 80 firearms
OSHEFSKY: lt’s in falls
RICHARDSGN sends a video clip
RlCHARDSON: Testing a napalm recipe earlier lmao
0 13 2018:
GLAZLINOV sends Faitli Halverson (1000092 62932456) a video clip
GLAZUNOV: l\/le, Parker and Bob being idiots with liquified napalm

t Faith Halverson (100009262932456): lmao damn

 

0 5 2018:

GLAZUNOV: HEY GUYS, FROl\/l l\lOW Ol\l NEVER THROW AWAY
STYROFOAl\/l

GLAZUNOV: We will recycle it into napalm

GLAZUNGV: l'm getting a storage unit this weekend, and we can start making
lots of paint buckets full of them. And beer bottles full of l\/lolotov

cocktails

KROLOW: Sure hope it's somewhere out in the country though

 

GLAZUNOV: But idk l think it's better to keep napalm, in beer bottles too, if shit
goes down we throw 20 bottles of napalm on the road As the glass

shatters the napalm will be exposed And then like 10 l\/lolotov

46

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 47 of 65 Document 1

 

 

cocktails will light it up, so that we have a road black with

unstoppable fire, napalm and lots of glass

GLAZUNOV: So don't throw away beer bottles either, il take it all
KROLOW sends thaml)s ap emoji

GLAZUNOV: ll start with 150 bottles il make 100 napalm full and 50 l\/lolotov.
GLAZUNOV: l can pick the storage unit in Plymouth

GLAZUNC)V: Let‘s buy a truck and turn it into a tank / APC

GLAZUNOV: Like a square body, add angled armor, n shit

04115[2018:

GLAZUN()V: Hey, you wanna join our tactical group, we study CQB
Techniques Room Clearing, etc, we have a lot of fun with guns and alcohol.
lncluding illegal weapons like that l\/lolotov cocktail

GLAZUNOV: There is five of us for now, were taking more people up to 8

l\/latthew l<iles: (100022289791243): Cool

0§[16[2018:

l\/latthew Kiles (100022289791243): Come work at VP tomorrow with me
GLAZUN()V: What they doing?

l\/latthew l<iles (100022289791243): Rework come so l have someone to talk to
GLAZUNOV: Wait. l can't, tomorrow we are making 200 beer bottles worth of

l\/lolotov cocktails, you know. lncase we ever have to out up a huge

47

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 48 of 65 Document 1

 

 

 

fight, we can keep certain roads blocked off with fire
GLAZUNOV: What tiem
GLAZUNOV: *time
l\/latthew Kiles (100022289791243): 6 or 7 til noon or 1
GLAZUNOV: l might come in at 7-8
GLAZUNCV: lwanna get some sleep in lol
l\/latthew l<iles (100022289791243): Do it that will give me some one to talk to
GLAZUNOV: Who else going? g
GLAZUl\lOV: lf brad is there l Will punch out and leave

l\/latthew Kiles (100022289791243): l don’_t know
GLAZUNOV: l wanna put aluminium powder into his gas tank
0 25 2018:

Gl.AleNOV sends a photograph consistent with military surplus

48

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 49 of 65 Document 1

 

 

GLAZUNOV: 152mm perjectile

Chris Grennen (100012549648122):

GLAZUNOV: l'm going to buy a bunch of bird shot shells to cut own, and use a
plumbing pipe to re-arm the shell

Chris Grennen (100012549648122): l\lice

GLAZUNOV: Where should we hammer it & shoot it

Chris Grennen (100012549648122): Desert

GLAZUNOV: l guess l could build an actual 152mm howitzer and shoot it into

the air, hoping a bunch of people die
49

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 50 of 65 Document 1

 

 

 

 

GLAzUNov;

05[19[2018:

GLAZUNOV: So l got meat, charcoal, lighting fluid, matches paper plates
marshmallows chocolate, gram crackers, and stuff to make

Molotov cocktails, acetone, rubbing alcohol, and oil, and we will

need gas too

~CONVERSTION REGARDINGA CAMPING TRlP CONTINUES
GLAZUNGV: Let‘s make l\/lolotov cocktails? l got acetone, rubbing alcohol, and
oil, just need gas j v

GLAZUNOV: 50% Oil, 25% Gas, 12.5% Acetone and 12.5% Rubbing Alcohol
GLAZUNOV: A wik and a lighter

l<ROLOW: Why would we do that we're going camping

GLAZUNGV: Cause it's fucking fun

GLAZUNOV: ll ask Bob to get me a 6 pack l\lew glarus and use the empty
Bottles

GLAZUN()V: We can easily make 6 cocktails

GLAZUNOV: ls that a go or no go?

KROLOW; We can get the beer but no cocktails

GLAZUNOV: Sir, yes sir

50

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 51 of 65 Document 1

 

 

 

05/20/2018 (reference 05/19/2018 conversation regarding 152mm)
GLAZUNGV: Parker should bring the 152mm bomb for the open carry (Affiant
believes that the ”Parker” referenced above is Parker Gshefsky and is the

possessor of the ”152mm bomb")

KROWLOW: Tie some rope around it and carry on back
GLAZUNOV: Lol

FACEBOOK INFORMATION GENERALLY

43 Facebook owns and operates a free-access social networking website of
the same name that can be accessed at http:/ /www.facebook.com. Facebook allows its
users to establish accounts with Facebook, and users can then use their accounts to
share written news photographs videos and other information with other Facebook
users and sometimes with the general public.

44. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e~mail
addresses Facebook passwords, Facebook security questions and answers (for
password retrieval), physical address (including city, state, and zip code), telephone
numbers screen names websites, and other personal identifiers. Facebook also assigns
a user identification number to each account

45. Facebook users may join one or more groups or networks to connect and

interact with other users who are members of the same group or network. Facebook

51

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 52 of 65 Document 1

 

 

 

assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a ”Friend Request" lf the
recipient of a ”Friend Request” accepts the request, then the two users will become
”Friends” for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user's account includes a list of that
user's ”Friends’l and a ”l\lews Feed,” which highlights information about the user's
l'Friends,"' such as profile changes upcoming events and birthdays.

46. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts By
adjusting these privacy settings a Facebook user can make information available only
to himself or herself, to particular Facebook users or to anyone With access to the
lnternet, including people who are not Facebook users A Facebook user can also create
"lists" of Facebook friends to facilitate the application of these privacy settings
Facebook accounts also include other account settings that users can adjust to control,
for example, the types of notifications they receive from Facebook.

47. Facebook users can create profiles that include photographs lists of
personal interests and other information, Facebook users can also post ”status”
updates about their whereabouts and actions as well as links to videos photographs
articles and other items available elsewhere on the lnternet. Facebook users can also
post information about upcoming ”events,” such as social occasions by listing the

event's time, location, host, and guest list ln addition, Facebook users can ”check in” to

52

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 53 of 65 Document 1

 

 

 

particular locations or add their geographic locations to their Facebook posts thereby
revealing their geographic locations at particular dates and times A particular user's
profile page also includes a ”Wall,'l which is a space where the user and his or her
”Friends” can post messages attachments and links that will typically be visible .to
anyone who can view the user's profile.

48. Facebook allows users to upload photos and videos which may include
any metadata such as location that the user transmitted when s / he uploaded the photo
or video. lt also provides users the ability to ”tag” (i.e., label) other Facebook users in a
photo or video. When va user is tagged in a photo or video, he or she receives a
notification of the tag and a link to see the photo or video. For Facebook’s purposes the
photos and videos associated with a user's account will include all photos and videos
uploaded by that user that have not been deleted/as well as all photos and videos
uploaded by any user that have that user tagged in them.

49. Facebook users can exchange private messages on Facebook with other
users These messages Which are similar to e-mail messages are sent to the recipient’s
l'lnbox” on Facebook, which also stores copies of messages sent by the recipient as Well
as other information Facebook users can also post comments on the Facebook profiles
of other users or on their own profiles,' such comments are typically associated with a l
specific posting or item on the profile. ln addition, Facebook has a Chat feature that
allows users to send and receive instant messages through Facebook. These chat

communications are stored in the chat history for the account Facebook also has a

53

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 54 of 65 Document 1

 

 

 

Video Calling feature, and although Facebook does not record the calls themselves it
does keep records of the date of each call.

50. lf a Facebook user does not want to interact with another user on
Facebook, the first user can llblock” the second user from seeing his or her account

51. Facebook has a ”like" feature that allows users to give positive feedback
or connect to particular pages Facebook users can l’like" Facebook posts or updates as
well as webpages or content on third~party (i.e., non~Facebook) websites. Facebook
users can also become ”fans” of particular Facebook pages

52. Facebook has a search function that enables its users to search Facebook
for keywords, usernames or pages among other things

53. Each Facebook account has an activity log, which is a list of the user's
posts and other Facebook activities from the inception of the account to the present
The activity log includes stories and photos that the user has been tagged in, as well as
connections made through the account, such as ”liking” a Facebook page or adding
someone as a friend The activity log is visible to the user but cannot be viewed by
people who visit the user's Facebook page.

54. Facebook l\lotes is a blogging feature available to Facebook users and it
enables users to write and post notes or personal web logs (”blogs"), or to import their
blogs from other services such as Xanga, Livejournal, and Blogger.

55. The Facebook Gifts feature allows users to send virtual ”gifts" to their

friends that appear as icons on the recipient's profile page. Gifts cost money to

54

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 55 of 65 Document 1

 

 

purchase, and a personalized message can be attached to each gift Facebook users can
also send each other ”pokes,” which are free and simply result in a notification to the
recipient that he or she has been ”poked" by the sender.

56. Facebook also has a l\/larketplace feature, which allows users to post free
classified ads Users can post items for sale, housing, jobs and other items on the
l\/larketplace.

57. ln addition to the applications described above, Facebook also provides its
users with access to thousands of other applications ("apps”) on the Facebook platform.
When a Facebook user accesses or uses one of these applications an update about that
the user's access or use of that application may appear on the user's profile page.

58. Some Facebook pages are affiliated with groups of users rather than one v
individual user. l\/lembership in the group is monitored and regulated by the
administrator or head of the group, who can invite new members and reject or accept
requests by users to enter. Facebook can identify all users who are currently registered
to a particular group and can identify the administrator and / or creator of the group,
Facebook uses the term ”Group Contact lnfo” to describe the contact information for
the group’s creator and / or administrator, as well as a PDF of the current status of the
group profile page.

59. Facebook uses the term ”l\leoprint” to describe an expanded view of a
given user profile, rfhe l'l\leoprint" for a given user can include the following

information from the user's profile: profile contact'information,' l\lews Feed

55

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 56 of 65 Document 1

 

 

 

information,' status updates' links to videos photographs articles and other items ;
l\lotes,' Wall postings' friend lists including the friends’ Facebook user identification
numbers groups and networks of which the user is a member, including the groups'
Facebook group identification numbers ,' future and past event postings; rejected
”Friend" requests,' comments gifts' pokes,' tags' and information about the user's access
and use of Facebook applications

60. Facebook also retains lnternet Protocol (”lP”) logs for a given user lD or lP
address These logs may contain information about the actions taken by the user lD or
lP address on Facebook, including information about the type of action, the date and
time of the action, and the user lD and ll3 address associated with the action, For
example, if a user views‘a Facebook profile, that user's 113 log would reflect the fact that
the user viewed the profile, and would show when and from what lP address the user
did so.

61. Social networking providers like Facebook typically retain additional
information about their usersl accounts such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account
number). ln some cases Facebook users may communicate directly with Facebook
about issues relating to their accounts such as technical problems billing inquiries or
complaints from other users Social networking providers like Facebook typically retain

records about such communications including records of contacts between the user and

56

Case 2:18-mj-00924-N.] Filed 10/11/18- Page 57 of 65 Document 1

 

 

 

 

the provider’s support services as well as records of any actions taken by the provider
or user as a result of the communications

62. As explained herein, information stored in connection With a Facebook
account may provide crucial evidence of the ”who, what, why, when, where, and how"
of the criminal conduct under investigation, thus enabling the United States to establish
and prove each element or alternatively, to exclude the innocent from further suspicion
ln my training and experience, a Facebook user's ”l\leoprint," lP log, stored electronic
communications and other data retained by Facebook, can indicate who has used or
controlled the Facebook account This ”user attribution” evidence is analogous to the _
search for "indicia of occupancy” while executing a search warrant at a residence For'
example, profile contact information, private messaging logs status updates and
tagged photos (and the data associated with the foregoing, such as date and time) may
be evidence of who used or controlled the Facebook account at a relevant time. Further,
Facebook account activity can show how and when the account was accessed or used.
For example, as described herein, Facebook logs the lnternet Protocol (lP) addresses
from which users access their accounts along with the time and date, By determining
the physical location associated with the logged 11j addresses investigators can
understand the chronological and geographic context of the account access and use
relating to the crime under investigation Such information allows investigators to
understand the geographic and chronological context of Facebook access use, and
events relating to the crime under investigation Additionally, Facebook builds geo~

57

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 58 of 65 Document 1

 

 

 

 

 

location into some of its services Geo-location allows for example, users to ”tag" their
location in posts and Facebook ”friends” to locate each other. This geographic and
timeline information may tend to either inculpate or exculpate the Facebook account
owner. Last, Facebook account activity may provide relevant insight into the Facebook
account owner’s state of mind as it relates to the offense under investigation For
example, information on the Facebook account may indicate the owner's motive and
intent to commit a crime (e.g., information indicating a plan to commit a crime), or
consciousness of guilt (e.g., deleting account information in an effort to conceal
evidence from law enforcement).

63. rl`herefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information
concerning subscribers and their use of Facebook, such as account access information,
transaction information, and other account information

IV. INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

64. 1 anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1j(A) and 2703(€)(1)(A), by using
the warrant to require Facebook to disclose to the government copies of the records and
other information (including the content of communications) particularly described in
Section l of Attachment B. Upon receipt of the information described in Section 1 of
Attachment B, government-authorized persons will review that information to locate

the items described in Section ll of Attachment B.

58

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 59 of 65 Document 1

 

 

 

V. CONCLUSION
65. Based on the foregoing, l request that the Court issue the prosed search
warrant
66. This Court has jurisdiction to issue the requested warrant because it is ”a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(l)(A) & (c)(1)(A). Specifically, the Court of the Eastern District of WlSCOl\lSll\l is a
district court of the United States that has jurisdiction over the offense(s) being
investigated 18 U.S.C. § 2711(3)(A)(i). Pursuant to 18 U.S.C. § 2703(g), the presence of

a law enforcement officer is not required for the service or execution of this warrant

59

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 60 of 65 Document 1

 

 

 

ATTACHMENT A
Property to Be Searched:

lnformation between june 23, 2017, and the present date associated with ~
the following Facebook pages: Facebook page listing with Facebook
Usernames, Facebook le and URLs as follows:

a. ”Bob Richardson jr.,” Facebook lD Number 10000420457280, URL:
https:/ /www.facebook.com/bobby.richardson.71465,'

b. Facebook Username ”Parker Oshefsky,” Facebook lD Number
1800416982, URL: https:/ /www.facebook.com/parker.oshefsky,'

c. Facebook Username ”Zach Krolow,” Facebook User lD Number
100008007335708, URL: https:/ /www.facebook.com/zach.krolow,'

d. Facebook Username ”l~lolden Smith,” Facebook User lD Number
100005016887116, URL:

https:/ /www.facebook.com/ profile,php?id=100005016887116.

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 61 of 65 Document 1

 

 

 

 

ATTACHMENT B

Particular Things to be Seized:

1.

lnformation to be disclosed by Facebook

To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook, including any messages records

files logs or information that have been deleted but are still available to

Facebook, or have been preserved pursuant to a request made under 18 U.S.C. §

27 03 (f), Facebook is required to disclose the following information to the

government for each user lD listed in Attachment A:

a.

All contact and personal identifying information, including: full name,
user identification number, birth date, gender, contact e~mail addresses
Facebook passwords, Facebook security questions and answers physical
address (including city, state, and zip code), telephone numbers screen
names websites, and other personal identifiers

All'activity logs for the account and all other documents showing the
user's posts and other Facebook activities

All photos uploaded by that user lD and all photos uploaded by any user

that have that user tagged in them,'

All profile information,' l\lews Feed information,' status updates' links to
videos photographs articles and other items,' Notes,' Wall postings'

friend lists including the friends' Facebook user identification numbers ,'

2

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 62 of 65 Document 1

 

 

 

 

groups and networks of which the user is a member, including the
groups' Facebook group identification numbers future and past event
postings rejected l'Friend" requests comments gifts pokes,' tags and
information about the user's access and use of Facebook applications

All other records of communications and messages made or received by
the user, including all private messages chat history, video calling history,
and pending ”Friend” requests

All ”check ins” and other location information;

All 113 logs including all records of the 113 addresses that logged into the
account,' l

All records of the account’s usage of the ”Like” feature, including all
Facebook posts and all non-Facebook webpages and content that the user
has l'liked,"’

All information about the Facebook pages that the account is or was a
”fan” of,'

All past and present lists of friends created by the account,'

All records of Facebook searches performed by the account;

All information about the user's access and use of Facebook l\/larketplace;

The types of service utilized by the user,'

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 63 of 65 Document 1

 

 

 

 

n. The length of service (including start date) and the means and source of
any payments associated with the service (including any credit card or
bank account number),' l

o. All privacy settings and other account settings including privacy settings
for individual Facebook posts and activities and all records showing
which Facebook users have been blocked by the account;

p. All records pertaining to communications between Facebook and any
person regarding the user or the user's Facebook account, including
contacts with support services and records of actions taken

II. Information to be seized by the government

All information described above in Section 1 that constitutes fruits evidence and

instrumentalities of violations of 18 U.S.C. Section 922(g)(5) (possession of firearm by a
prohibited person, illegal alienj and 26 U.S.C. Section 5861 (f) (making a firearm in
violation of l\lFA -silencer) since june 23, 2017 until the present, for each user 11)
identified on Attachment A, information pertaining to the following matters
(a) The relevant offense conduct, any preparatory steps taken in furtherance
of the scheme, communications between the suspect and others related to
the relevant offense conduct in the above-listed crimes
(b) Evidence indicating how and when the Facebook account was accessed or

used, to determine the chronological and geographic context of account

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 64 of 65 Document 1

 

 

 

access use, and events relating to the crime under investigation and to the
Facebook account owner,'

(c) Evidence indicating the Facebook account owner's state of mind as it
relates to the crime under investigation,'

(`d) T.he identity of the person(s) who created or used the user lD, including
records that help reveal the whereabouts of such person(s).

(e) The identity of the person(s) who communicated with the user lD about
matters relating to relevant offense conduct of the above-listed crimes
including records that help reveal their whereabouts

(f) Based on the forgoing, l request that the Court issue the proposed search

warrant based on the aforementioned facts

l

Case 2:18-mj-00924-N.] Filed 10/11/18 Page 65 of 65 Document 1

 

 

